Per Curiam.
The refusal of payment of the order drawn on respondent by the board of inspectors, though it was slightly in excess of the money in his hands, was a sufficient ground for this application, inasmuch as the respondent made no offer to pay what he had, but refused on an entirely distinct ground to pay any thing; and a receipt on that order would have been a sufficient voucher for him to the extent of the money paid.
Under the statute (Comp. L., §§ 8689, 86^8), the treasurer of the board of school inspectors is the proper custodian of the library moneys of the township. The town treasurer has no right to intermeddle with, or pass judgment upon, the discretion of the board of inspectors in the use of such moneys. It is their right to demand, and his duty to pay over the money when they desire to obtain it; and they are not required to wait until it is needed for specific purposes before demanding it, or to explain to him why or for what purpose they want it. These moneys properly belong with their own treasurer, who is legally responsible, with his sureties, for all such moneys in his hands, and bound to account for and pay over what remains unexpended.
Writ granted for the amount admitted to be in respondent’s hands.